DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
1.         Claims 1-8  and 17 have been cancelled by applicant. Claims 9-16 and 18-29 are currently pending in this application.  Claims 16 and 18-21 are rejected. Claims 9-15 and 22-29 are subject to a restriction requirement as they are independent or distinct from the originally filed claims. As such claims 9-15 and 22-29 have been withdrawn from further consideration and a notice of a non-responsive amendment has been attached herein. 
Election/Restrictions
2.         Newly submitted and amended claims 9-15 and 22-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
A first species as best illustrated in the claims as originally filed in the pending 

application contained:  

a control system having at least one processor and programmed with identification information related to the at least one predefined classification

A second species as best illustrated in the amended claims in the pending application contained:  

a target tracking process provided in the form of frame-by-frame analysis of an object recognized by the trained object recognition system.

3.         The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species (MPEP 806.04(f)) . In addition, these species are not obvious variants of each other based on the current record. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
4.         For example the cited section contain mutually exclusive characteristics, first species in order to identify desired assets, object-recognition software is trained using images of known assets and identifying them to the software system. In some embodiments, hundreds or thousands of images may be used to initially train the system, which will improve its identification capabilities over time with machine-learning algorithms built into the software. FIG. 
2 shows real-time processing of asset identification using the camera array  and analysis software described above. For example, a utility pole  is identified by a rectangular box, which is automatically drawn by the software around the pole. In the embodiment shown in FIG. 2, an electrical transformer has also been previously identified as a targeted asset and programmed into the software, so that a transformer  is also identified with a separate rectangular box automatically drawn around it. The software used in the embodiment shown in FIG. 2 is also programmed to identify the asset by name—in this example “Pole” and “Transformer”—and to provide a value related to the accuracy of its identification, in this case measured in percent. Because the camera array includes wide-angle and long-distance lenses, utility poles positioned some distance away from the vehicle are also identified. In this way, the vehicle can operate at posted road speeds and still obtain and process asset information accurately.
5.         As stated in applicant’s response Laflamme fails to disclose a trained object recognition system. It is clear that the scope of the invention has shifted from what was originally filed and the second device is now directed towards an embodiment that is directed to trained system/artificial intelligence as opposed to template matching algorithm with a database which applicant admits are different. If the amended and originally presented claims had been submitted at the time of filing these claims would have been subject to a restriction requirement. Therefore the restriction requirement is deemed proper.

6.         Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9-15 and 22-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laflamme US Pat 7,623,248.
With regards to claim 16, Laflamme US Pat 7,623,248 teaches method for asset identification and mapping, comprising: 
sensing information related to a plurality of objects positioned proximate to a vehicle, at least one of the objects having a predefined classification; (survey vehicle; Col. 1, lines 57-59), (Col. 2, line 5-11 & 40-61) (laser scanner, camera; figure 2)
processing the sensed information using a control system provided in the form of a processor programmed with identification information related to the predefined classification; (Col. 2, lines 50-67)  (Col. 4, lines 18-30)
comparing the sensed information with the identification information, and labeling the objects with a unique identifier(Col. 1, lines 63-65) based on a comparison of the sensed information with the identification information related to the predefined classification, (Col. 4, lines 19-50) 
 map a location of the targeted object to generate a targeted object map. (Col. 1, lines 58-61)
With regards to claim 18, Laflamme US Pat 7,623,248 teaches sensing information related to the objects includes capturing image data related to at least one of the objects. (Col. 2, lines 1-3 & 62-67)
With regards to claim 19, Laflamme US Pat 7,623,248 teaches the labeling includes the predefined classification, and the method further comprises using the control system to apply identifying information to the object. (Col. 1, lines 58-61) (Col. 4, lines 18-29)
With regards to claim 20, Laflamme US Pat 7,623,248 teaches mapping a position of the object relative to the vehicle and determining a position of the vehicle using a global positioning system (GPS) an inertial measurement unit (IMU) or the combination thereof. (Col. 3, lines 34-36)
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laflamme US Pat 7,623,248 in view of Matson et al. US Pat # 10,339,496.
With regards to claim 21, Laflamme US Pat 7,623,248 does not appear to explicitly teach  the unique identifier is provided in the form of a serial number associated with the object.
Matson et al. US Pat # 10,339,496 teaches  the unique identifier is provided in the form of a serial number associated with the object. (figure 4) (170; figure 5) (Col. 8, lines 50-55)
It would’ve been obvious to one of ordinary skill in that art at the time of the invention to modify the Laflamme invention to include the unique identifier being a serial number as taught by Matson to arrive at the claimed invention as it would be highly desirable to maintain inventory systems.(Col. 1, lines 11-13)
Response to Arguments
13.	Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 
14.	Applicant is reminded that during patent examination, the pending claims must be "given the broadest reasonable interpretation consistent with the specification." Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969). 
15.	While the meaning of claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allowed. This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
16.	In this instance applicant argues that the prior art of record does not teach labeling objects with a unique identifier.  Col. 1, lines 63-65 a parameter unique to the object. This section reads on the term unique identifier. Arguments directed towards claims 9-15 and 22-29 have not been considered as the claims are withdrawn in light of the restriction requirement.  
 Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
18.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
20.         Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
21.         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
22.       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        December 12, 2022